Citation Nr: 0919323	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 through 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
"Tiger Team" in Cleveland, Ohio.  The Veteran appeared and 
offered testimony at a Travel Board hearing held in April 
2009 at the RO in Seattle, Washington.  Although the Veteran 
was accompanied to his hearing by a relative, the relative 
did not offer any testimony.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss has 
not been shown to have been manifest in service or within one 
year thereafter.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
diseases as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

II.  Analysis

The Veteran's service treatment records do not reflect any 
specific treatment for complaints of hearing loss, nor do 
they reflect an in-service diagnosis of hearing loss.  A 
September 1953 discharge examination report reflects that an 
audiometric examination was not performed at that time.  A 
clinical examination of the Veteran's ears, however, revealed 
normal findings.  The Board further notes that the Veteran 
did not report any symptoms of hearing loss at his discharge 
examination.
In February 2006, the Veteran submitted an undated document 
which was purported to be a hearing test performed at 
Mountain View Hearing Center.  This document does not contain 
a letterhead, address, physician's name, or any other 
information that identifies where the document was created.  
Although a boilerplate audiometric hearing examination chart 
is printed on the document, there is no data contained in the 
chart.  The only notations on the document are the Veteran's 
handwritten name and the handwritten remark, "15/15 Both 
ears."

A separate February 2006 document reflects that the Veteran 
received a private audiometric examination at that time.  At 
this examination, the Veteran reported that he was retired.  
On a checklist, he reported a history of noise exposure, 
however, did not elaborate upon his reported noise exposure.  
The Veteran reported gradual onset of hearing loss which 
began 6 years before the examination.  An audiometric 
examination was performed, which revealed elevated puretone 
threshold levels in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
70
65
LEFT
55
65
75
75
70

Speech discrimination testing revealed speech recognition 
ability of 96 percent in the right ear and 60 percent in the 
left ear.

In March 2006, the Veteran submitted a VA Form 21-4138 in 
which he asserted that he served as a power plant operator 
during his active duty service.  The Veteran further stated 
that during that time, he was required to work with and in 
the vicinity of three diesel generators which were located 
inside a Quonset hut.  He also reported that, following his 
active duty service, he worked as a power plant operator from 
1966 through 1988.  In his post-service occupation, he was 
required to work with and in the area of five Caterpillar 
diesel generators.

In June 2006, the Veteran underwent a VA hearing examination.  
At that time, the Veteran reported hearing loss which was 
present in all situations.  He denied that he used a hearing 
aid.  Regarding in-service noise exposure, he reported that 
he served for three years as a power plant operator and 
during that time was subject to indoor power generator noise.  
Audiometric testing performed at that time revealed results 
that were grossly similar to the findings of his February 
2006 private examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
65
65
LEFT
55
70
75
75
80

An application of the Maryland CNC test revealed speech 
recognition ability of 94 percent in the right ear and 80 
percent in the left ear.  Based upon the examination, the 
Veteran was diagnosed with moderate to severe hearing loss 
from 500 Hertz through 8000 Hertz in his right ear, and 
moderately severe to severe hearing loss from 500 Hertz 
through 8000 Hertz in the left ear.  The examiner opined that 
the Veteran's hearing loss was less likely as not caused by 
in-service acoustic trauma.  In support of her conclusion, 
the examiner observed that the Veteran's asymmetric speech 
discrimination score was not typical of hearing loss caused 
by noise exposure, but was consistent with gradual hearing 
loss which occurred over a six year period, as reported by 
the Veteran at his February 2006 private examination.  The 
examiner concluded that the Veteran's hearing loss was likely 
due to causes which occurred during the intervening 53 years 
since the Veteran's discharge from service.

The Veteran appeared and offered testimony at an April 2009 
Travel Board hearing.  He reasserted that he worked as a 
power plant operator during his active duty service and was 
required to work with three diesel generators which were 
housed inside of a Quonset hut.  He testified that, following 
his discharge from service in September 1953, he worked as a 
dock worker for a fish company.  Subsequntly, he worked as a 
civilian power plant operator from 1966 through 1988.  
According to the Veteran, he was provided ear protection 
during his post-service work.  The Veteran stated that he was 
not receiving treatment for his hearing loss, and admitted 
that he had not received a private or VA medical opinion as 
to the onset and origin of his diagnosed hearing.
The Board has reviewed the above evidence and finds that it 
supports the existence of a current bilateral hearing loss 
disorder, as per 38 C.F.R. § 3.385.  At the same time, 
however, there is no competent medical evidence indicating 
that this disorder was first incurred during service or 
within a one year period after service.  The Veteran was 
initially diagnosed with bilateral hearing loss in February 
2006, and at that time, he reported that the onset of his 
hearing loss had only begun six years before the examination.  
Moreover, the findings of the VA examiner, expressed in her 
June 2006 VA examination report and which are based upon a 
review of the claims file, further rebuts the Veteran's 
contentions that his hearing loss is related to in-service 
noise exposure.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion, as expressed in his handwritten 
statements of March 2006 and March 2007 and at his Travel 
Board hearing of April 2009.  Even if the Veteran's recent 
contentions could be read as claiming continuity of 
symptomatology since service, such a history is contradicted 
by his own statement that the onset of his hearing loss was 
six years before his February 2006 private examination.  The 
Veteran's contentions are substantially rebutted by the June 
2006 VA examination report.  His contentions are further 
rebutted by the complete absence of complaints of, and 
treatment for, any disability, as defined under 38 C.F.R. 
§ 3.385, either in service or during the 53 year period 
between the Veteran's discharge in 1953 and initial diagnosis 
of hearing loss in 2006.  See Buchanan v. Nicholson, 451F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation for his bilateral hearing loss.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).  In this regard, the VA examiner's finding that 
the Veteran's hearing loss is less likely as not caused by 
in-service acoustic trauma is due greater probative weight.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for bilateral hearing loss in 
a January 2006 notification letter.  In a separate March 2006 
notification letter, the Veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and post-
service private treatment records have been obtained.  
Additionally, he was afforded a VA examination in June 2006 
by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss, 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


